Name: Regulation (EEC) No 1697/71 of the Council of 26 July 1971 on the financing of intervention expenditure in respect of raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 55 No L 175/8 Official Journal of the European Communities 4.8.71 REGULATION (EEC) No 1697/71 OF THE COUNCIL of 26 July 1971 on the financing of intervention expenditure in respect of raw tobacco THE COUNCIL OF THE EUROPEAN COMMUNITIES, losses ; whereas a standard method should be established for determining certain items of such expenditure, HAS ADOPTED THIS REGULATION : . Article 1 Pursuant to Article 6 ( 1 ) of Regulation ' No 17/64/EEC and Article 3 of Regulation (EEC) No 729/70, expendi ­ ture resulting fromthe following interventions in respect of raw tobacco shall be chargeable to the Guarantee Sec ­ tion of the Fund under the conditions laid down in this Regulation : (a) premiums granted in accordance with Articles 3 and 4 of Regulation (EEC) No 727/70 ; (b) interventions consisting of buying-in and subsequent operations carried out by an intervention agency in accordance with Articles 5 , 6 and . 7 of'Regulation ¢ (EEC) No 727/70 . Article 2  &gt;: A , . Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 17/64/(EEC)' of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guaran ­ tee Fund, as last amended by Regulation (EEC) No 259 1/ 702, and in particular Article 6 (2) thereof; Having regard to Council Regulation (EEC) No 729/ 703 of 21 April 1970 on the financing of the common agricultural policy , and in particular Article 3 (2) there ­ of; Having regard to the proposal from the Commission ; Whereas it is necessary to determine the conditions for granting aid from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (hereinafter called the 'Fund' for Community financing of interven ­ tion expenditure in each sector of the common organiza ­ tion of the markets ; Whereas expenditure, and possibly losses , are entailed by premiums granted in pursuance of Articles 3 and 4 of Council Regulation (EEC) No 727/704 of 21 April 1970 on the common organization of the market in raw tobac ­ co, and by buying-in, first processing and storage under Articles 5 , 6 and 7 of that Regulation ; whereas those premiums and intervention measures constitute interven ­ tion within the meaning ofArticle 6(1) of Regulation No 17/64/EEC and Article 3 ( 1) of Regulation (EEC) No 729/70 ; Whereas interventions by intervention agencies in pursu ­ ance of Articles 5 , 6 and 7 of Regulation (EEC) No 727/ 70 entail several operations , in particular buying-in, first processing and market preparation, storage and sale; whereas the balance-sheet method is consequently the most appropriate for showing items of expenditure and receipt and hence for calculating the resultant net For the purposes of Article 1 (a), expenditure shall be taken as equal to the amount /paid under provisions adopted in pursuance of Articles 3 and 4 of Regulation (EEC) No 727/70, less amounts clairiied'back? . ' Article 3 1 . The amount of the expenditure resulting from the in ­ tervention measures referred to in Article 1(b) shall be calculated by determining the net losses, sustained by the intervention agency concerned. These net losses shall be determined by drawing up for each year an account which shall be : (a) debited with the items mentioned in Article 4( 1 ); (b) credited with the items mentioned in Article 4(2). 2 . If the account for a given year shows a credit balance, this balance shall be carried over to the account for the following year . Article 4 1 . The account referred to in Article 3(1) shall be debited with :1 OJ No 34, 27.2.1964, p. 586/64. 2 OJ No L 280, 26.12.1970, p. 63 . 3 OJ No L 94, 28.4.1970, p . 13 . 4 OJ No L 94, 28.4.1970, p. 1 . 5 OJ No L 164, 27.6.1970, p. 32 . 56 Official Journal of the European Communities (a) the value of the quantities of tobacco brought for ­ ward from the previous year, this value being calcu ­ lated in accordance with Article 5 ; (b) the value of tobacco bought in ; (c) expenditure under Article 3(4) of Council Regulation (EEC) No 1467/705 of 20 July 1970 fixing certain rules governing intervention for raw tobacco ; (d) the storage costs , comprising : last day of the period in question and established by tak ­ ing an inventory , or to the stock shown as remaining on the books after the actual physical stock has been ex ­ hausted . Products which have been damaged by bad first process ­ ing, market preparation or storage conditions attributa ­ ble to the intervention agency , and which no longer satis ­ fy the minimum quality characteristics referred to in Ar ­ ticle 5 of Regulation (EEC) No 1467/70 shall be entered as losses in excess of the maximum tolerance; (d) the amounts recovered as a result of non-compliance with legal or contractual obligations by sellers or buyers ; (e) the amounts recovered from contracting parties with ­ in the meaning of the second subparagraph of Article 7 ( 1 ) of Regulation (EEC) No 727/70 because of deterioration or loss of products, in so far as these amounts have not been taken into account under the provisions of subparagraph (c). Articles The value of the quantities of tobacco brought forward from the previous year shall be equal to the total value of the various varieties and qualitities of tobacco in storage on the first day of the new year ; the latter value shall be determined by multiplying the metric tonnage of each variety and quality by the relevant price, that is to say : (a) in the case of leaf tobacco, the intervention price val ­ id for tobacco of the relevant crop, adjusted by ap ­ plying the scale of price increases and reductions provided for in Article 5 (3) of Regulation (EEC) No 727/70 ; - in the case of leaf tobacco taken over in collection centres, costs of entry into, storage in and re ­ moval from such centres , - in the case of leaf tobacco taken over in a process ­ ing and storage centre, costs of entry into that cfentre, - in the case of baled tobacco , costs of entry into a processing and storage centred These costs shall be x calculated on the basis of stan ­ dard amounts per metric ton determined in accord ­ ance with Article 6 ( 1 ); (e) the costs incurred in removal from storage, calculat ­ ed on the basis of a standard amount per metric ton removed from storage, this standard amount to be determined in accordance with Article 6(1 ); (f) the costs resulting from the operations referred to in Article 7 ( 1 ) of Regulation (EEC) No 727/70. Where the intervention agency itself undertakes these operations , such costs may not exceed the amounts fixed, in accordance with the procedure laid down in Article 6 ( 1 ), at a level corresponding to that applicable under the terms of the contract ; (g) the storage costs , apart from the financing costs , cal ­ culated on the basis of a standard amount per metric ton/period of storage, this standard amount to be determined in accordance with Article 6(1 ); (h) the financing costs , calculated by a method and at a rate of interest to be determined in accordance with the procedure laid down in Article 1 3 of Regulation (EEC) No 729/70. 2 . The account referred to in Article 3(1) shall be cre ­ dited with : (a) the total amount of receipts from disposals ; (b) the value of the quantities of tobacco carried over to the following year, calculated in accordance with Article 5 ; (c) the value of the quantity losses exceeding the maxim ­ um tolerance to .be fixed in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 727/70. This value shall be calculated for each variety and shall be determined by multiplying the quantity exceeding the maximum tolerance by the intervention price for the highest quality in the relevant period. Quantity losses shall be equal either to the difference between the theoretical stock shown by the current in ­ ventory and the actual physical stock remaining on the (b) in the case of baled tobacco : - either, where it has been fixed, the derived inter ­ vention price valid for tobacco of the relevant crop, adjusted by applying the scale of price in ­ creases and reductions provided for in Article 6(7) of Regulation (EEC) No 727/70, - or a value determined on the basis of the interven ­ tion price fixed for leaf tobacco of the relevant crop and the following items : first processing and market preparation , costs, weight losses and any quality coefficients which are applicable. Weight losses and quality coefficients shall be determined in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 727/ 70 . For the purposes of the application of this Regulation , first processing and market prepara ­ tion costs shall be determined in accordance with the provisions ofArticle 6(1 ). Article 6 1 . Each of the standard amounts adopted under this Ar ­ ticle shall be uniform for the Community . Each amount shall be determined in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/ Official Journal of the European Communities 57 Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall take effect from 29 April 1970. 70, account being taken of the results of the examination made under Article 18 of Regulation (EEC) No 727/70. 2 . Save as otherwise provided in this Regulation, the detailed rules for its application shall be adopted, as ne ­ cessary , in accordance with the procedure provided for in Article 13 of Regulation (EEC) No 729/70. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 July 1971 . For the Council The President A. MORO